DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the amendments filed 5/3/2021, the objections to claims 1 and 5 have been withdrawn.  In response to the amendments to claim 1, claims 1, 5, 7-8, 10-14, 16, and 21 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Adair (#48,828) on 5/18/2021.
The application has been amended as follows: 
Claim 1 (currently amended): An apparatus for molding a composite material comprising: a plurality of mold pieces that cooperate to form a mold having a mold cavity for molding a composite tube, the mold comprising: an outer surface; an upper mold portion that defines an upper portion of the mold cavity, the upper mold portion having a lower face; a lower mold portion that defines a lower portion of the mold cavity, the lower mold portion having an upper face adjacent to and that faces the lower face of the upper mold portion; and an inner molding surface defining a plurality of upper inside corners at the upper portion of the mold cavity and an has a curvature has a curvature to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity; a second upper inside corner that has a curvature 

Claim 15 (canceled) 
Allowable Subject Matter
Claims 1, 5, 7-8, 10-14, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as amended requires that two of the upper inside corners are curved along the mold cavity and that the part lines at the upper inside corners also follow the curvature of the corners. None of the cited references teach a curved corner or a curved part line. Although some references may teach the need for vent lines at corners or curves, there is no motivation for providing wherein the first part line follows the curvature of the first upper inside corner parallel to the long axis of the mold cavity or wherein the second part line follows the curvature of the second upper inside corner parallel to the long axis of the mold cavity, and subsequently no motivation for curved part lines at these curved corners. 
The reference Clark (US 5,587,182) teaches upper inside corners, inside corners, and part or vents at each, see Clark Figures 6-7, col. 7 lines 20-35, and col. 6 line 66-col. 7 line 2. Clark also teaches wherein the mold cavity is curved along a long axis of the mold cavity from a first end of the mold cavity to a second end of the mold cavity, see how the cavity on Clark Figure 6 is curved at the bottom. Clark does not teach wherein the first part line follows the curvature of the first upper inside corner parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity because the corners of Clark are not curved, only the bottom part of the mold cavity in Clark is curved. Likewise, Clark does not meet the claimed, wherein the second part line follows the curvature of the second upper inside corner parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity, or wherein the third part line follows the curvature of the inside corner between the upper portion of the mold cavity and the lower portion parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity because neither the upper inside or inside corners of Clark are curved. 
The Santa Clara University reference (see “Air Traps” NPL attached to the action dated 8/19/2020) also does not teach the part line following curvatures of the upper inside or inside corners. Santa Clara University teaches that last-to-fill areas are common areas for air traps and voiding to occur, see lines 1-4. Santa Clara lines 8-12 further suggest that venting is a remedy for the air traps and voiding. Although it would be obvious to vent at areas where air traps or voiding may occur, such as corners or curves, there is no reason in Santa Clara for why the upper inside corners have a curvature to begin with, thus Santa Clara does not meet the claimed, the curvature of the first upper inside corner, the curvature of the second upper inside corner, or the curvature of the inside corner. This reference also does not explain why the part/vent line itself should be curved such that it “follows the curvature” of the first and second upper inside corners or the inside corner. 

In conclusion, none of the references of record teach the limitations of claim 1. In particular no references, alone or in combination, can provide motivation for curved corners or curved part lines at the corner and thus do not meet the claimed, wherein the first part line follows the curvature of the first upper inside corner parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity; a second part line running from the second upper inside corner from the plurality of upper inside corners to the outer surface of the mold and adapted to provide a bleed line for the second upper inside corner, wherein the second part line follows the curvature of the second upper inside corner parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity; and a third part line running from the inside corner between the upper portion of the mold cavity and the lower portion of the mold cavity to the outer surface of the mold, wherein the third part line follows the curvature of the inside corner between the upper portion of the mold cavity and the lower portion parallel to the long axis of the mold cavity from the first end of the mold cavity to the second end of the mold cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.